IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,895-01


                EX PARTE CHRISTOPHER ALLEN LANKFORD, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR20055-A IN THE 35TH DISTRICT COURT
                             FROM BROWN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to assault with

family violence, and originally received deferred adjudication community supervision. His guilt was

later adjudicated and he was sentenced to five years’ imprisonment.

        Applicant filed this application in the district court, listing the cause number for this assault

conviction on the application form. However, it is clear from his responses to items on the

application form and from the facts he provides in support of his grounds for review that Applicant

is trying to challenge a different conviction and sentence.
                                                                                                2

       Because Applicant’s grounds for review do not pertain to the conviction pursuant to which

he filed this application, we deny relief. For the same reason, however, this application does not

constitute a challenge to the merits of the conviction which would prevent Applicant from

challenging the conviction in a properly-filed subsequent application.



Filed: November 9, 2016
Do not publish